IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-50,690-11


ROQUE TERCERO ARANDA, Relator

v.

GAINES COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 97-2887 IN THE 106TH JUDICIAL DISTRICT COURT
FROM GAINES COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that in July 2006, he filed an application for a writ of
habeas corpus in the 106th Judicial District Court of Gaines County. He contends, however, that the
District Clerk of Gaines County refused to accept his application.
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Gaines County, is ordered to file a response, stating whether she received Relator's July 2006
application for a writ of habeas corpus and, if so, whether the application was returned to Relator.
If the application was returned, the District Clerk shall state why it was returned. This application
for leave to file a writ of mandamus shall be held in abeyance until the respondent has submitted the
appropriate response. Such response shall be submitted within 30 days of the date of this order.


Filed: September 20, 2006
Do not publish